DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 2/26/2020.
Claims 7, 9-12, and 14 are amended.
Claim 13 is cancelled.
Claims 15-19 are added.
Claims 1-12 and 14-19 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2020, 8/9/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6115690 A to Wong in view of U.S. Patent Application No. 2014/0137100 A1 to Won.
	
Regarding Claim 1, Wong discloses a method for fast processing of an order, comprising:
presenting a [request] setting page, in response to detecting an operation of setting a [request] for a commodity; ([Fig. 10, [Col 14 LN 58-60] The Web user interface may therefore be modified as shown in FIG. 10 to present a variety of options relating to products and quotes.; Fig 10 displays a request setting page (examiner notes that a request for quote is a type of shortcut for reproducing and sending a request to multiple providers))
receiving a configuration parameter inputted by a user into the [request] setting page; ([Fig. 11, Col 14 Ln 61-65] To display a product listing from all manufacturers by product category, option 1 is selected. A page such as that shown in FIG. 11 is then displayed. The user may check product groups and categories of interest, e.g., accessories and supplies, input devices, etc (configuration parameters).)
uploading a [request] generating request to a server, d ([Col 14 Ln 29-32] Once all of the requested information has been provided, the user then chooses from among possible actions, including … submitting the quote; [claim 36] a Web-enabled, client/server relational database management system) the [request] generating request comprising commodity identity information, user identity information, and the configuration parameter; an ([col 14 Ln 17-28] an authorization number is required. The number may be a Purchase Order (PO) number, a Product Identification (PID) number, (commodity identity information) a Request for Quotation (RFQ) number, a Purchase Requisition (PRN) number, or may be based on unique requirements of the customer specified by a user with proper authority. [claim 43] authenticating and determining a privilege level of a user; (user identity information) … the user entering product parameters (the configuration parameter).)
generating, in response to receiving a universally unique identifier (UUID) corresponding to the [request] generating request and being sent by the server, a [request] including the UUID. ([claim 43] the user selecting at least one product from the displayed product information and requesting a price quote for the product; producing and displaying a price quote for the product, the price quote including a quote number; and storing the price quote within the database for future reference; ([col 14 Ln 17-28] a Request for Quotation (RFQ) number.)


But does not explicitly disclose the request is a shortcut.  Wong does disclose [claim 72] wherein said grouping includes both automatic grouping based on customer instructions obtained via the Web and manual grouping performed for convenience and efficiency in purchasing.
Won, on the other hand, teaches the request is a shortcut. ([0009] installing a shortcut on a desktop or a home screen, in order for a user to use a frequently used web service and a system for performing the method.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Wong, the features as taught by Won, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, to include the teachings of Won, in order to efficiently use a frequently used service (Won, [0009]).
 
Regarding Claim 2, Wong in view of Won teaches the method of claim 1. 
Wong discloses the configuration parameter at least comprises: commodity parameter information and purchase parameter information..  (Fig. 10 illustrates configuration parameters including description or part # (commodity parameter information) and approved products (purchase parameter information). 

Regarding Claim 3, Wong in view of Won teaches the method of claim 1. 
Wong discloses after the generating a [request] including the UUID, the method further comprises: uploading an order generating request to the server, in response to detecting a user trigger operation on the shortcut. ([Col 25 LN 1-8] order information may be conveyed by electronic means (e.g., Internet, intranet, EDI, satellite, remote terminal direct-dial), human-mediated telecommunications (e.g., email, phone, fax), or by physical means (letter, visit, etc.). Regardless of the origin of the quote or order, the quote or order becomes a sales record. Fig 6B illustrates a “take action” button that creates a quote request using the selected parameters, which is interpreted as a trigger operation on the [request])
But does not explicitly disclose the request is a shortcut.  Wong does disclose [claim 72] wherein said grouping includes both automatic grouping based on customer instructions obtained via the Web and manual grouping performed for convenience and efficiency in purchasing.
Won, on the other hand, teaches the request is a shortcut. ([0009] installing a shortcut on a desktop or a home screen, in order for a user to use a frequently used web service and a system for performing the method.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Wong, the features as taught by Won, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong, to include the teachings of Won, in order to efficiently use a frequently used service (Won, [0009]).

Regarding Claim 4, Wong in view of Won teaches the method of claim 3. 
Wong discloses uploading, in response to receiving order information corresponding to the order generating request and being generated by the server, authentication information inputted by the user to the server..  ([claim 43] authenticating and determining a privilege level of a user; [Col 25 LN 1-8] order information may be conveyed by electronic means (e.g., Internet, intranet, EDI, satellite, remote terminal direct-dial), human-mediated telecommunications (e.g., email, phone, fax))
Regarding Claim 5, Wong in view of Won teaches the method of claim 4. 
Wong discloses wherein after the uploading authentication information inputted by the user to the server. the method further comprises: receiving authentication result information for indicating whether authentication is successful, the authentication result information being sent by the server...  ([claim 50] authenticating a user; using a flexible product identification procedure, the user entering information identifying at least one item of merchandise to be returned for which a record is stored in the database; using the record stored in the database, creating a return record and notifying a representative authorized by the supplier to approve returns; approving the return and assigning a Return Merchandise Authorization number to the return record;)
Regarding Claim 6, Wong in view of Won teaches the method of claim 2. 
Wong discloses wherein the configuration parameter further comprises a push permission configuration parameter and/or a timed reminding permission configuration parameter; and the method further comprises: receiving push information and/or timed reminding information sent by the server based on the push permission configuration parameter and/or the timed reminding permission configuration parameter inputted by the user. ([Col 19Ln 52-56] Product list updating may occur continuously or at regular intervals using "pull" technology, "push" technology, some combination of the two, or some other information retrieval technology or combination of technologies..)

Claim 7 recites an apparatus comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 8 recites an apparatus comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 9 recites an apparatus comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 10 recites an apparatus comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 11 recites an apparatus comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 12 recites an apparatus comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 14 recites a non-transitory computer readable storage medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 15 recites a non-transitory computer readable storage medium comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 16 recites a non-transitory computer readable storage medium comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 17 recites a non-transitory computer readable storage medium comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 18 recites a non-transitory computer readable storage medium comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 19 recites a non-transitory computer readable storage medium comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159. The examiner can normally be reached M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625